OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308,CAPITOLSTATION, AUSTIN, TEXAS78711

           OFFICIAL BUSINESS ^-: ttwmswgHtt <f                    >
           STATE ©F TEXAS -*£&rJ&9ftflii£
                           ^ . _j
                                                       2 l&^Sfegpg^
                                  mtV75ji*3i£CT» " "J* P ^^V' ,^a=EE3E7 PITNEY BOWES
                        for /'^|^«Hgio2iR                                        $®a2ss
1/6/2015 PRIVATE USE            m-- S«,:^^^S 0002003152                           Janis 2015
rftl.IMrD cAOI ~, ,-klkl       4 '•^oJJ'r S^^PSS MAILED FROM ZIP CODE 78701
CONNER, EARL GLENN             %n Ct. No.»542471-A                                 WR-9,608-05
On this day, the application forMv f:0£ Writ ,of Habeas Corpus has been received
and presented to the Court.         '-">.. o - ~ , •=*   "
                                                                             Abel Acosta, Clerk

                              EARL GLENN CONNER
                              ELLIS I UNIT - TDC #540034
                              1697 FM 980
                              HUNTSVILLE, TX 77343                                UTF




             '343           ,1•|,M•|IlMU*^i*1',*,MlllMt,lill,1I^•I•Ull^!l!•1i*^tIhl*,